Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1, 3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hussman ( US 20070109708) in view of Pringle (US5559688A) and Matsui (US20170366034A1).
 	With regard to claim 1, Hussmann ( Fig. 1 describes a basic structure of ICPT, while Fig. 10 describes a specific embodiment of ICPT, they belongs to one embodiment) teaches a system  for transmitting electrical power comprising:
a sinusoidal alternating current generator (as described in basic structure of ICPT power supply in Fig. 1, power supply is connected to a AC current generator as described in [0047]) which can be connected to a power supply source  ( e.g., 72, Fig 10, which includes a converter)and operating at non-resonant fixed frequency ( the converter 2 in Fig. 1 or similar converter in 72 of Fig. 10 generates an AC current at constant frequency 40Hz and send to non-resonant transmitter loop [0047] and in Fig. 10, 70 only includes inductor at 76, 78, 82, 88, etc., which not include the resonator. This fits to applicant’s specification[0030]  which describes that “The fixed 
a transmission circuit (70, Fig. 10), of a non-resonant type ( 70 only includes inductor at 76, 78, 82, 88, etc., Fig. 10, and 70 does not include the resonator ) , connected with the sinusoidal alternating current generator (72, Fig. 10 ,power supply is connected to a AC current generator as described in [0047]) using a closed path  ( see close path formed by 70, Fig. 10) and configured to generate a magnetic field ( e.g., see [0003] The pick-ups have a pick-up coil in which a voltage is induced by the magnetic field associated with the primary path); and
a plurality of receiver circuits  (80, 84 Fig. 10), of the resonant type ( e.g., see 80 with an inductor and capacitor, which forms a resonator Fig. 10), configured to connected to a user (load in 80, Fig. 10 or see 14 as a load to pickup 12 in Fig. 1) configured to be positioned in a space close to the transmission circuit ( e.g., 70, Fig. 10) to be immersed in the magnetic field generated by the transmission circuit (70, Fig. 10) in such a way as to generate an induced current for powering the user (load in 80, Fig. 10), each receiver circuit of said plurality of receiver circuits (80, 84, Fig. 10) being designed to maintain a tuning ( e.g., [0094], the controlled variable reactive elements may be used in tuned pick-ups).
 The embodiment of Fig. 10 in Hussmann does not explicitly teach each  receiver circuit of said plurality of receiver circuits  maintain a tuning  between the fixed frequency of the sinusoidal alternating current generator  and a resonance frequency of each receiver circuit of said plurality of receiver circuit is equipped with a receiver circuit switch for switching on/off in such a way as to induce or not induce the induced current when the receiver circuit is positioned inside a perimeter delimited by the closed path of the transmission circuit, each receiver circuit of said plurality of receiver circuit includes, further to the user, a first inductor and a second inductor, the second inductor being a variable linear inductor positioned  in series to the first 
However, the embodiment of Fig. 2 and [0094]in Hussmann teaches each  receiver circuit of said plurality of receiver circuits( pickup resonant circuit, [0062], Fig. 10 teaches about plurality of pickup resonant circuit as discussed above) maintain a tuning  between the fixed frequency of the sinusoidal alternating current generator (the frequency of the supply to primary conductive path, [0062) and a resonance frequency of the circuit receiver ( [0062] tune the natural resonant frequency of the pick-up resonant circuit toward to  the nominal frequency of the system (i.e. the frequency of the supply to the primary conductive path) each receiver circuit  ( Fig. 2) of said plurality of receiver circuit includes, further to the user ( e.g., R, Fig. 2), a first inductor ( e.g., 10 , Fig. 2) and a second inductor ( e.g., 40, Fig. 2), the second inductor being a variable inductor ( e.g., 40, Fig. 2) positioned  in series ( Para [0009]- para[0012] of Hussman teaches about a (variable) reactive element with an inductor, [0094] of Hussman further teaches “those skilled in the art will appreciate that the controlled variable reactive elements may be used in series tuned pickups or parallel tuned pick-ups, this teaches variable inductor 40 can be modified in Fig. 2 to be connected in series with pickup coil 10)the first inductor ( e.g., 10, Fig. 2), the second inductor ( e.g., 40, Fig. 2) being varied for tuning the resonance frequency of the receiver circuit to the non-resonant fixed frequency of the sinusoidal alternating current generator ([0062] the effective inductance of the variable inductor is varied to tune or de-tune the natural resonant frequency of the pick-up resonant circuit toward or away from the nominal frequency of the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in embodiment of Fig. 10 in Hussmann, to configure each  receiver circuit of said plurality of receiver circuits  to maintain a tuning  between the fixed frequency of the sinusoidal alternating current generator  and a 
In addition, Pringle teaches the variable inductor is variable linear inductor ( see Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hussmann, to configure the variable inductor as a variable linear inductor, as taught by Pringle, because variable linear inductor has high level of reliability,  inherent isolation and potentially low costing to acquire a linear relation, further the linear relationship of the variable inductor reduces the harmonic in the resonance circuit and improve the quality of the received signal ( see col 12, line 30-60 of Pringle).
Further, Matsui teaches that each receiver circuit of said plurality of receiver circuit ( see Fig. 8A, Fig. 17, multiple receiver) is equipped with a receiver circuit switch  ( see Fig. 5A, switch 213 for receiver) for switching on/off in such a way as to induce or not induce the induced current ( see [0214] turn off 213 to turn off the power reception, further see [0190] transmission between the power transmitting unit and receiving unit can be electromagnetic induction)when the receiver circuit is positioned inside a perimeter delimited by the closed path of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hussmann and Pringle, to configure the at least one receiver circuit to be equipped with a switch for switching ON in such a way as to induce or not the current when the receiver circuit is positioned inside a perimeter delimited by the closed path of the transmission circuit  , as taught by Matsui, in order to control the operation of the receiver circuit, turn off the receiver circuit when it is not in use, save the energy and satisfy the user’s requirement. Further, by putting the receiver circuit insides the perimeter delimited by the closed path of the transmission circuit, it can improve the efficiency of the power transmission between the transmitter and receiver, avoid waste of power and reduce the cost.
With regard to claim 3, the combination of Hussman, Pringle and Matsui teaches all the limitations of claim 1.
Hussman does not teach each receiver circuit of said plurality of receiver circuits is equipped with an energy storage system.
Matsui teaches each receiver circuit of said plurality of receiver circuits is equipped with an energy storage system ( see [0183]each of the power receiving unit 21A, 21B using current for battery charging, battery is the energy storage system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure each receiver circuit of said plurality of receiver circuits to be equipped with an energy storage system, as taught by Matsui, in order to use the energy storage store the extra power and use the saved power when needed, and improve the energy efficiency of the system.
With regard to Claim 4, the combination of Hussman, Pringle  and Matsui teaches all the limitations of claim 1,  and Hussman further teaches each of receiver circuit of the plurality of receiver circuits (e.g., 80, 84, Fig. 10)  is configured for generating a control in such a way as to maintain a tuning between fixed frequency and the frequency of the receiver circuit ([0062] tune variable inductor so that the natural resonant frequency of the pick-up resonant circuit toward the nominal frequency of the system (i.e. the frequency of the supply to the primary conductive path).
Hussman does not explicitly teach a control current.
However, Pringle teaches about a control current ( DC current in Q5 to control the linear variable inductor’s as variable impedance, col 6, line 1-10, Fig. 2E, and Hussaman teaches about the variable inductance to maintain a tuning between fixed frequency and the frequency of the receiver circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to use a control current to implement a control of the frequency, as taught by Pringle, in order to use the control current to adjust the variable linear inductor, while the variable linear inductor as a tuning element has high level of reliability,  inherent isolation and potentially low costing to acquire a linear relation, further the linear relationship in the frequency tuning reduces the harmonic in the resonance circuit and improves the quality of the received signal.  Further It would have been obvious for one having ordinary skill in the art at the time the invention was filed to include the control current function in each of the receiver circuit of said plurality of receiver circuits in order to effectively and accurately control each of the receiver circuit to improve the functionality of the whole system and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
With regard to claim 5, the combination of Hussman, Pringle   and Matsui teaches all the limitations of claim 1, and Hussman further teaches the non-resonant fixed frequency can be selected from a range of between 25 hertz and 5 megahertz ([0047] input AC frequency at 40 KHz)
With regard to claim 7, the combination of Hussman, Pringle  and Matsui teaches all the limitations of claim 1.
Hussman does not teach the transmission circuit is equipped with a transmission circuit switch for switching ON or OFF in such way as to generate or not the magnetic field.
However, Matsui teaches the transmission circuit is equipped with a transmission circuit switch for switching ON or OFF in such way as to generate or not the magnetic field ([0097] the primary side coil 11 a to have switch to turn on /off  to generate or not the output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the transmission circuit to be equipped with a transmission circuit switch for switching ON in such a way as to generate or not the magnetic field, as taught by Matsui, in order to save the energy when necessary, improve the power efficiency of the system and reduce the cost.
S10454308B2


8 is rejected under 35 U.S.C. 103 as being unpatentable over Hussman (US20070109708A1), Pringle (US5559688A)  Matsui (US20170366034A1)  in further view of Doss (US6751109B2) 
With regard to claim 8, the combination of Hussman, Pringle and Matsui teaches all the limitations of claim 7, Matsui further teaches the each receiver circuit of said plurality of receiver circuits is equipped with an energy storage system (see [0183] each receiver unit includes a battery)  and the switch for switching ON or OFF ( see Fig. 5A,  the switch insides each receiver coil).
 The combination of Hussman, Pringle and Matsui does not explicitly teach the energy storage system configured to be operated by means of the switch for switching ON or OFF the user when the transmission circuit is switched OFF.
However, Doss teaches the an energy storage system (36, fig. 1) which can be operated by means of the switch ( 42, Fig. 1) for switching ON or OFF of the user (load at 20, Fig. 1) when the transmission circuit  is switched OFF ( In the battery mode, i.e. no input AC or DC power being provided to power supply 12, the battery pack 14 automatically functions as a secondary DC input power source in col 4, line 5-10 . Matsui teaches about power transmitter can be switched off in [0097], and in view of Matsui, the condition when no input AC or DC in Doss is equal to the condition of turning off the power transmitter in Matsui because in both conditions, ordinary/main power input is not available).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 7, to configure at least one receiver circuit to be equipped with an energy storage system which can be operated by means of the switch for switching ON or not of the user when the transmission circuit  is switched OFF, as taught by Doss, in order to supply power to the user from the backup power supply in case when the main power supply is not available and  improve the user’s experience .

4. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hussman ( US 20070109708) in view of Pringle (US5559688A). 
With regard to claim 10, Hussmann ( Fig. 1 describes a basic structure of ICPT, while Fig. 10 describes a specific embodiment of ICPT, they belongs to one embodiment) teaches a system  for transmitting electrical power comprising:
a sinusoidal alternating current generator (as described in basic structure of ICPT power supply in Fig. 1, power supply is connected to a AC current generator as described in [0047]) which can be connected to a power supply source  ( e.g., 72, Fig 10, which includes a converter)and operating at non-resonant fixed frequency ( the converter 2 in Fig. 1 or similar converter in 72 of Fig. 10 generates an AC current at constant frequency 40Hz and send to non-resonant transmitter loop [0047] and in Fig. 10, 70 only includes inductor at 76, 78, 82, 88, etc, which not include the resonator. This fits to applicant’s specification[0030]  which describes that “The fixed frequency of the current generator 2 coincides with a non-resonant frequency of the transmission circuit 3” );
a transmission circuit (70, Fig. 10), of the non-resonant type ( 70 only includes inductor at 76, 78, 82, 88, etc., Fig. 10, and 70 does not include the resonator ) , connected with the sinusoidal 
at least one receiver circuit (80, Fig. 10), of the resonant type ( e.g., see 80 with an inductor and capacitor, which forms a resonator Fig. 10), configured to be connected to a user (load in 80, Fig. 10 or see 14 as a load to pickup 12 in Fig. 1) and configured to be positioned in a space close to the transmission circuit ( e.g., 70, Fig. 10) to be immersed in the magnetic field generated by the transmission circuit (70, Fig. 10) in such a way as to generate an induced current for powering the user (load in 80, Fig. 10), the receiver circuit (80, Fig. 10) being designed to maintain a tuning ( e.g., [0094], the controlled variable reactive elements may be used in tuned pick-ups).
 The embodiment in Fig. 10 of Hussmann does not explicitly teach the at least one receiver circuit  maintain a tuning  between the fixed frequency of the sinusoidal alternating current generator  and a resonance frequency of the circuit receiver , wherein each receiver circuit of a plurality of receiver circuit includes, further to the user, a first inductor and a second inductor, the second inductor being a variable linear inductor positioned  in series to the first inductor, the second inductor being varied for tuning the resonant frequency of the receiver circuit to the non-resonant fixed frequency of the current generator, for tuning the resonance frequency of the receiver circuit to the non-resonant fixed frequency of the sinusoidal alternating current generator.
	However, the embodiment in Fig. 2 and [0094] of Hussmann teaches the at least one receiver circuit ( pickup resonant circuit, [0062]) maintain a tuning  between the fixed frequency of the sinusoidal alternating current generator (the frequency of the supply to primary conductive path, [0062) and a resonance frequency of the circuit receiver (4) ( [0062] tune the in series tuned pickups or parallel tuned pick-ups, this teaches variable inductor 40 can be modified in Fig. 2 to be connected in series with pickup coil 10 )the first inductor ( e.g., 10, Fig. 2), the second inductor ( e.g., 40, Fig. 2) being varied for tuning the resonance frequency of the receiver circuit to the non-resonant fixed frequency of the sinusoidal alternating current generator ([0062] the effective inductance of the variable inductor is varied to tune or de-tune the natural resonant frequency of the pick-up resonant circuit toward or away from the nominal frequency of the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in embodiment of Fig. 10 in Hussmann, to configure the at least one receiver circuit  maintain a tuning  between the fixed frequency of the sinusoidal alternating current generator  and a resonance frequency of the circuit receiver , wherein each receiver circuit of a plurality of receiver circuit includes, further to the user, a first inductor and a second inductor, the second inductor being a variable inductor positioned  in series to the first inductor, the second inductor being varied for tuning the 
In addition, Pringle teaches the variable inductor is variable linear inductor ( see Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hussmann, to configure the variable inductor as a variable linear inductor, as taught by Pringle, because variable linear inductor has high level of reliability,  inherent isolation and potentially low costing to acquire a linear relation, further the linear relationship of the variable inductor reduces the harmonic in the resonance circuit and improve the quality of the received signal ( see col 12, line 30-60 of Pringle).

5. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hussman ( US 20070109708) in view of Pringle (US5559688A) and   Bae ( US 2019 0148971)
With regard to claim 11, Hussmann ( Fig. 1 describes a basic structure of ICPT, while Fig. 10 describes a specific embodiment of ICPT, they belongs to one embodiment) teaches a system  for transmitting electrical power comprising:
a sinusoidal alternating current generator (as described in basic structure of ICPT power supply in Fig. 1, power supply is connected to a AC current generator as described in [0047]) which can be connected to a power supply source  ( e.g., 72, Fig 10, which includes a converter)and 
a transmission circuit (70, Fig. 10), of the non-resonant type ( 70 only includes inductor at 76, 78, 82, 88, etc, Fig. 10, and 70 does not include the resonator ) , connected with the sinusoidal alternating current generator (72, Fig. 10) using a closed path  ( see close path formed by 70, Fig. 10) and configured to generate a magnetic field ( e.g., see [0003] The pick-ups have a pick-up coil in which a voltage is induced by the magnetic field associated with the primary path); and
at least one receiver circuit (80, Fig. 10), of the resonant type ( e.g., see 80 with an inductor and capacitor, which forms a resonator Fig. 10), configured to be connected to a user (load in 80, Fig. 10 or see 14 as a load to pickup 12 in Fig. 1) configured to  be positioned in a space close to the transmission circuit ( e.g., 70, Fig. 10) to be immersed in the magnetic field generated by the transmission circuit (70, Fig. 10) in such a way as to generate an induced current for powering the user (load in 80, Fig. 10), the receiver circuit (80, Fig. 10) being designed to maintain a tuning ( e.g., [0094], the controlled variable reactive elements may be used in series tuned pick-ups).
 The embodiment in Fig. 10 of Hussmann does not explicitly teach the at least one receiver circuit  maintain a tuning  between the fixed frequency of the sinusoidal alternating  current generator  and a resonance frequency of the circuit receiver and wherein the transmission circuit includes a first portion and a second portion, the first portion and the second portion being formed by a single circuit which is bent on itself forming a point of substantial superposing which divides the first portion from the second portion. each receiver circuit  of a 
	However, the embodiment in Fig. 2 and [0094] of Hussmann  teaches the at least one receiver circuit ( pickup resonant circuit, [0062]) maintain a tuning  between the fixed frequency of the sinusoidal alternating current generator (the frequency of the supply to primary conductive path, [0062) and a resonance frequency of the circuit receiver ( [0062] tune the natural resonant frequency of the pick-up resonant circuit toward to  the nominal frequency of the system (i.e. the frequency of the supply to the primary conductive path). each receiver circuit  ( Fig. 2) of said plurality of receiver circuit includes, further to the user ( e.g., R, Fig. 2), a first inductor ( e.g., 10 , Fig. 2) and a second inductor ( e.g., 40, Fig. 2), the second inductor being a variable inductor ( e.g., 40, Fig. 2) positioned  in series (Para [0009]- para[0012] of Hussman teaches about a (variable) reactive element with an inductor, [0094] of Hussman further teaches “those skilled in the art will appreciate that the controlled variable reactive elements may be used in series tuned pickups or parallel tuned pick-ups, this teaches variable inductor 40 can be modified in Fig. 2 to be connected in series with pickup coil 10 ) the first inductor ( e.g., 10, Fig. 2), the second inductor ( e.g., 40, Fig. 2) being varied for tuning the resonance frequency of the receiver circuit to the non-resonant fixed frequency of the sinusoidal alternating current generator ([0062] the effective inductance of the variable inductor is varied to tune or de-tune the natural resonant frequency of the pick-up resonant circuit toward or away from the nominal frequency of the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in embodiment of Fig. 10 in Hussmann, to configure each  receiver circuit of said plurality of receiver circuits  to maintain a 
Pringle teaches the variable inductor is variable linear inductor ( see Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hussmann, to configure the variable inductor as a variable linear inductor, as taught by Pringle, because variable linear inductor has high level of reliability,  inherent isolation and potentially low costing to acquire a linear relation, further the linear relationship of the variable inductor reduces the harmonic in the resonance circuit and improve the quality of the received signal ( see col 12, line 30-60 of Pringle).
	Further, Bae teaches the transmission circuit includes a first portion ( 1st portion, examiner labeled Fig. 10 of Bae) and a second portion( 2nd portion, Fig. 10), the first portion ( 1st portion, Fig. 10) and the second portion ( 2nd portion, Fig. 10) being formed by a single circuit ( formed by one coil)which is bent on itself forming a point of substantial superposing  ( S1, Fig. 1) which divides the first portion  ( 1st portion, Fig. 10)from the second portion ( 2nd portion, Fig. 10) ( also see [0068] transmitter are designed to support induction scheme).

    PNG
    media_image1.png
    452
    642
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hussmann and Pringle, to configure the transmission circuit to include a first portion and a second portion, the first portion and the second portion being formed by a single circuit which is bent on itself forming a point of substantial superposing which divides the first portion from the second portion,  as taught by Bae, in order to increasing the amount of magnetic flux in the center of the coil and improve the power transfer efficiency.


Response to argument
6. Applicant's arguments filed 2/2/2022 have been fully considered but they are

Regard to claims 1, 10 and 11, Applicant argues that Fig. 2 and Fig. 10 of Hussman teach the second inductor is in parallel to the first inductor, therefore Hussman does not teach the second inductor is in series to the first inductor.
 	In addition, Applicant argues that Pringle does not teach variable linear inductor is connected in series to the first inductor.
The Examiner disagrees.
Although Fig. 2 and Fig. 10 of Hussman discloses a parallel connection between the first inductor and the second inductor. Para[0094] teaches parallel or series connection between the first inductor and the second inductor is known in the art.
 Para [0009]- para[0012] of Hussman teaches about a (variable) reactive element with an inductor, [0094] of Hussman further teaches “those skilled in the art will appreciate that the controlled variable reactive elements may be used in series tuned pickups or parallel tuned pick-ups.”
As disclosed in cited para of Hussman, those skilled in the art would connect the variable reactive element (such as a variable inductor) in series or in parallel with pickup coil. Therefore, applicant argument that Hussman does not teach “the second inductor is in series to the first inductor” is not persuasive.
In response to Applicant’s argument that Pringle does not teach variable linear inductor is connected in series to the first inductor, the Examiner reminds Applicant that Prinkle is only used to teach the variable inductor can be implemented as a linear variable inductor because variable linear inductor has high level of reliability, inherent isolation and potentially low costing to acquire a linear relation, further the linear relationship of the variable inductor reduces the harmonic in the resonance circuit and improve the quality of the received signal (see col 12, line 
Since the Applicant's arguments with respect to claims 1, 10 and 11 are not
persuasive, the rejections of claims are therefore maintained.



Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hu(US20110090723A1) teaches The power transfer capacity of this power receiver is dynamically tuned using semiconductor devices that are operated in linear mode over part of their operation.
Porter (US20040257836A1 )teaches about linear variable inductor
Jeong (US 20160043570 A1 )teaches about a variable inductor connected to the power transmit coil.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PINPING SUN/Primary Examiner, Art Unit 2836